Name: Commission Regulation (EEC) No 454/83 of 25 February 1983 re-establishing intervention buying in of beef in Belgium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/44 Official Journal of the European Communities 26 . 2 . 83 COMMISSION REGULATION (EEC) No 454/83 of 25 February 1983 re-establishing intervention buying in of beef in Belgium intervention buying in for this quality must recom ­ mence in accordance with Article 3 (2) of Regulation (EEC) No 1197/82, HAS ADOPTED THIS REGULATION : Article 1 Buying in by the intervention agency of Belgium shall recommence on 28 February 1983 for the following quality : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece , Having regard to Council Regulation (EEC) No 1197/82 of 18 May 1982 fixing the guide price and the intervention price for adult bovine animals for the 1982/83 marketing year (2), and in particular Article 3 (2) thereof, Whereas the market prices for 'Boeufs 55 % / ossen 55 %' in Belgium had returned to a level below the maximum buying-in price for this quality ; whereas Belgium : 'BÃ ufs 55 % / ossen 55 % . Article 2 This Regulation shall enter into force on 28 February 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1983 . For the Commission Poul DALSAGER Member of the Commission (&lt;) OJ No L 148 , 26 . 6 . 1968 , p . 24 . (2) OJ No L 140 , 20 . 5 . 1982, p . 26 .